Exhibit 10.4 Entrusted Management Agreement Between Wenping Luo Jinfeng Hu Laifeng Anpulo (Group) Food Development Co., Ltd. And Guangxiang Investment Consulting (Shanghai) Co., Ltd. September 22, 2013, Hubei, China Entrusted Management Agreement This Entrusted Management Agreement (the “Agreement”) was entered into on September 22, 2013, in Hubei, China by and between the following parties: Party A: 1.Mr. Wenping Luo, a citizen of PRC with ID Card number 422827197003040039, owns 95% shares of Laifeng Anpulo (Group) Food Development Co., Ltd.; 2.Ms. Jinfeng Hu, a citizen of PRC with ID Card number 422827197005200024, owns 5% shares of Laifeng Anpulo (Group) Food Development Co., Ltd.; 3.Laifeng Anpulo (Group) Food Development Co., Ltd. (“Anpulo”), is an enterprise incorporated and existing within the territory of China in accordance with the law of the People’s Republic of China, the registration number of its legal and valid Business License is 422827000001641 and the legal registered address is HeBaLiang, HangKong Road, XiangFeng Town, LaiFeng County, HuBei Province, China. and Party B: Guangxiang Investment Consulting (Shanghai) Co., Ltd. is a Wholly Foreign Owned Enterprise (WFOE) registered in Shanghai, and the legal registered address is Room AB1010, Building #1, 1755 Hongmei S. Road, Minhang District, Shanghai. Whereas: 1.Mr. Wenping Luo and Ms. Jinfeng Hu are shareholders of Anpulo and collectively legally hold all of the equity interests of Anpulo. Under this Agreement, Anpulo, Mr. Wenping Luo and Ms. Jinfeng Hu have acted in concert as one party to this Agreement and are collectively called Party A; 2.Party B is a Wholly Foreign Owned Enterprise (WFOE) incorporated and existing within the territory of China in accordance with the law of the People’s Republic of China and the legal registered address is Room AB1010, Building #1, 1755 Hongmei S. Road, Minhang District, Shanghai. 3.Party A desires to entrust Party B to manage and operate Anpulo; 4.Party B agrees to accept such entrustment and to manage Anpulo on behalf of Party A. - 1 - Therefore, in accordance with laws and regulations of the People’s Republic of China, the Parties agree as follows after friendly consultation based on the principle of equality and mutual benefit. Article 1Entrusted Management 1.1Party A agrees to entrust the management of Anpulo to Party B pursuant to the terms and conditions of this Agreement. Party B agrees to manage Anpulo in accordance with the terms and conditions of this Agreement. 1.2The term of this Entrusted Management Agreement (the “Entrusted Period”)shall be from the effective date of this Agreement to the earlier of the following: the winding up of Anpulo, or the termination date of this Entrusted Management Agreement to be determined by the Parties hereto, or the date on which Party B completes the acquisition of Anpulo. 1.3During the Entrusted Period, Party B shall be fully and exclusively responsible for the management of Anpulo. The management service includes without limitation the following: Party B shall be fully and exclusively responsible for the operation of Anpulo, which includes the right to appoint and terminate Anpulo’s members of Board of Directors and the right to hire managerial and administrative personnel etc. Party A or its voting proxy shall make a shareholder’s resolution and a Board of Directors’ resolution based on the decision of Party B. Party B has the full and exclusive right to manage and control all cash flow and assets of Anpulo. Anpulo shall open an entrusted account or designate an existing account as an entrusted account. Party B has the full and exclusive right to decide the use of the funds in the entrusted account. The authorized signature of the account shall be appointed or confirmed by Party B. All of the funds of Anpulo shall be kept in this account, including but not limited to its existing working capital and purchase price received from selling to Party B its production equipment, inventory, raw materials and accounts receivable (if any), all payments of funds shall be disbursed through this entrusted account, including but not limited to the payment of all existing accounts payable and operating expenses, payment of employees salaries and purchase of assets, and all revenues from its operation shall be kept in this account. Party B shall have the full and exclusive right to control and administrate the financial affairs and daily operation of Anpulo, such as entering into and performance of contracts, and payment of taxes etc. - 2 - 1.4As consideration for the services provided by Party B hereunder, Party A shall pay an entrusted management fee to Party B. The entrusted management fee shall be as follows: during the term of this agreement, the entrusted management fee shall equal to Anpulo’s earnings before corporate income tax, being the monthly revenues after deduction of operating costs, expenses and other legal taxes. If such earnings after deduction of operating costs, expenses and other legal taxes are zero, Anpulo is not required to pay the entrusted management fee; if Anpulo sustains losses, all such losses will be carried over to the following month(s) and deducted from the following month(s)’ entrusted management fee. Both Parties shall calculate, and Party A shall pay, the monthly entrusted management fee within 20 days of the next month. 1.5Party B shall assume all operation risks out of the entrusted management of Anpulo and bear all losses of Anpulo. If Anpulo has no sufficient funds to repay its debts, Party B is responsible for paying off these debts on behalf of Anpulo; if Anpulo’s net assets are lower than its registered capital, Party B is responsible for funding the deficit. Article 2Rights and Obligations of the Parties 2.1During the Entrusted Period, Party A’s rights and obligations include: to hand over Anpulo to Party B for entrusted management as of the effectiveness date of this Agreement and to hand over all of business materials together with Business License and corporate seals of Anpulo to Party B; Party A has no right to make any decision regarding Anpulo’s operations without the prior written consent of Party B; to have the right to know the business conditions of Anpulo at any time and provide proposals; to assist Party B in carrying out the entrusted management according to Party B’s requirements; to perform its obligations pursuant to the Shareholders’ Voting Rights Proxy Agreement, signed by and between Mr. Wenping Luo, Ms. Jinfeng Hu and Party B on September 22, 2013, in Hubei, and not to violate the said agreement; not to intervene Party B’s management over Anpulo in any form by making use of shareholder’s power; not to entrust or grant their shareholders’ rights in Anpulo to a third party other than Party B without Party B’s consent; not to otherwise entrust other third party other than Party B to manage Anpulo in any form without Party B’s prior written consent; - 3 - not to terminate this Agreement unilaterally for any reason whatsoever; or to enjoy other rights and perform other obligations under this Agreement. 2.2During the Entrusted Period, Party B’s rights and obligations include: to enjoy the full and exclusive right to manage Anpulo independently; to enjoy the full and exclusive right to dispose of all assets of Anpulo; to enjoy all profits and bear losses arising from Anpulo’s operations during the Entrusted Period; to appoint all directors of Anpulo; to appoint the legal representative, general manager, deputy general manager, financial manager and other senior managerial personnel of Anpulo; to convene shareholders’ meetings of Anpulo in accordance with the Shareholders’ Voting Rights Proxy Agreement and sign resolutions of shareholders’ meetings; and to enjoy other rights and perform other obligations under this Agreement. Article 3Representations and Warranties The Parties hereto hereby make the following representations and warranties to each other as of the date of this Agreement that: each party has the right to enter into this Agreement and the ability to perform it; the execution and performance of this Agreement by each party have been duly authorized by all necessary corporate action; the execution of this Agreement by the authorized representative of each party has been duly authorized; each party has no other reasons that will prevent this Agreement from becoming a binding and effective agreement between both parties after execution; - 4 - the execution and performance of the obligations under this Agreement will not: (a) violate any provision of the business license, articles of association or other similar documents of its own; (b) violate any provision of the laws and regulations of PRC or other governmental or regulatory authority or approval; (c) violate or result in a breach of any contract or agreement to which the party is a party or by which it is bound. Article 4Effectiveness This Agreement shall take effect after it is duly executed by the authorized representatives of the parties hereto with seals being affixed. Article 5Liability for Breach of Agreement During the term of this Agreement, any violation of any provisions herein by either party constitutes a breach of contract and the breaching party shall compensate the non-breaching party for the loss incurred as a result of this breach. Article 6Force Majeure The failure of either party to perform all or part of the obligations under this Agreement due to force majeure shall not be deemed as a breach of contract. The affected party shall present promptly valid evidence of such force majeure, and the failure of performance shall be settled through consultations between the parties hereto. Article 7Governing Law The conclusion, validity, interpretation, and performance of this Agreement and the settlement of any disputes arising out of this Agreement shall be governed by the laws and regulations of the People’s Republic of China. Article 8Settlement of Dispute Any disputes under the Agreement shall be settled at first through friendly consultation between the parties hereto. In case no settlement can be reached through consultation, each party shall have the right to submit such disputes to China International Economic and Trade Arbitration Commission South China Sub-Commission. The Place of arbitration is Shenzhen. The arbitration award shall be final and binding on both parties. - 5 - Article 9Confidentiality 9.1The parties hereto agree to cause its employees or representatives who has access to and knowledge of the terms and conditions of this Agreement to keep strict confidentiality and not to disclose any of these terms and conditions to any third party without the expressive requirements under law or request from judicial authorities or governmental departments or the consent of the other party, otherwise such party or personnel shall assume corresponding legal liabilities. 9.2The obligations of confidentiality under Section 1 of this Article shall survive after the termination of this Agreement. Article 10Severability 10.1Any provision of this Agreement that is invalid or unenforceable due to the laws and regulations shall be ineffective without affecting in any way the remaining provisions hereof. 10.2In the event of the foregoing paragraph, the parties hereto shall prepare supplemental agreement as soon as possible to replace the invalid provision through friendly consultation. Article 11 Non-waiver of Rights 11.1Any failure or delay by any party in exercising its rights under this Agreement shall not constitute a waiver of such right. 11.2Any failure of any party to demand the other party to perform its obligations under this Agreement shall not be deemed as a waiver of its right to demand the other party to perform such obligations later. 11.3If a party excuses the non-performance by other party of certain provisions under this Agreement, such excuse shall not be deemed to excuse any future non-performance by the other party of the same provision. Article 12Non-transferability Unless otherwise specified under this Agreement, no party can assign or delegate any of the rights or obligations under this Agreement to any third party, nor can it provide any guarantee to such third party or carry out other similar activities without the prior written consent from the other party. Article 13Miscellaneous 13.1Any and all taxes arising from execution and performance of this Agreement and during the course of the entrusted management and operation shall be borne by the Parties respectively pursuant to the provisions of laws and regulations. - 6 - 13.2Any amendment entered into by the parties hereto after the effectiveness of this Agreement shall be an integral part of this Agreement and have the same legal effect as this Agreement. In case of any discrepancy between the amendment and this Agreement, the amendment shall prevail. In case of several amendments, the amendment with the latest date shall prevail. 13.3This Agreement is executed in Chinese. The original Chinese version of this Agreement shall be executed in four copies. Party A holds three original copies and Party B holds one original copy. 13.4In witness hereof, the Agreement is duly executed by the parties hereto on the date first written above. (REMAINDER OF PAGE INTENTIONALLY LEFT BLANK) - 7 - (Page of signatures only) Party A: Mr. Wenping Luo (Signature): /s/ Wenping Luo Ms. Jinfeng Hu (Signature): /s/ Jinfeng Hu Laifeng Anpulo (Group) Food Development Co., Ltd. (Official seal) /s/ Laifeng Anpulo (Group) Food Development Co., Ltd. Legal representative/Authorized representative: Wenping Luo (Signature) /s/ Wenping Luo Party B: Guangxiang Investment Consulting (Shanghai) Co., Ltd (Official seal) /s/ Guangxiang Investment Consulting (Shanghai) Co., Ltd Legal representative/Authorized representative: Wenping Luo (Signature) /s/ Wenping Luo - 8 -
